Exhibit 10.1

RETIREMENT AGREEMENT

This RETIREMENT AGREEMENT (the “Agreement”) is entered into this 15th day of
December, 2015 by and between BioDelivery Sciences International, Inc., (the
“Company”), and Andrew L. Finn (“Finn”).

WHEREAS, Finn has heretofore served in various senior executive positions with
the Company since August 24, 2004 and presently serves as the Company’s
Executive Vice President of Product Development (the “Position”);

WHEREAS, Finn is retiring from the Position, effective as of January 1, 2016
(the “Retirement Date”);

WHEREAS, in connection with Finn’s retirement, the Company desires to provide
Finn with certain benefits; and

WHEREAS, the parties intend that this Agreement will set out the terms of Finn’s
retirement from the Company.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows.

1. Retirement from the Company; Mutual Termination of Employment Agreement.

(a) Finn hereby resigns from the Position by reason of his voluntary retirement
effective as of the Retirement Date and acknowledges that his retirement is
solely of his own choosing and is not the result of any disagreement with the
Company on any matter relating to the Company’s operations, policies (including
accounting or financial policies) or practices. Following the Retirement Date,
Finn shall be permitted to consult with, be employed by, act as a director for
or otherwise be associated with any other business, subject in all instances to
the terms of this Agreement, the Employment Agreement (as defined below)
(including the non-competition provisions thereof) and the Confidentiality
Agreement (as defined below); provided, however, that Finn agrees not to
undertake full time employment or a full time consulting engagement in the
pharmaceutical industry for a period of one (1) year from the Retirement Date.

(b) Except as set forth in this Agreement, as provided by the specific terms of
a benefit plan or as required by law, as of the Retirement Date, all of Finn’s
benefits as an officer and employee of the Company will be terminated.

(c) By its execution of this Agreement, the Company acknowledges and agrees that
Finn’s retirement shall be “in good standing” for purposes of the Company’s 2011
Equity Incentive Plan, as amended (the “Plan”).

(d) By their mutual execution of this Agreement, the Company and Finn hereby
voluntarily agree to terminate Finn’s employment agreement with the Company,
dated August 24, 2004, as amended (the “Employment Agreement”) as of the
Retirement Date; provided, however, that all terms and conditions of the
Employment Agreement relating to confidentiality, non-competition and other
terms of the Employment Agreement which expressly survive termination shall so
survive; and, provided further that the terms and conditions of that certain
Confidentiality and Intellectual Property Agreement, dated August 24, 2004 by
Finn in favor of the Company (the “Confidentiality Agreement”) shall not
terminate and shall remain in full force and effect following the Retirement
Date.

 

1



--------------------------------------------------------------------------------

2. Retirement Benefits. In consideration for entering into and not revoking the
Release Agreement referred to in Section 3(b) below, the Company will provide
Finn with the following payments and benefits (the “Benefits”):

 

  (a) Salary, Retirement Bonus and 2015 Cash Bonus.

(i) The Company will pay Finn his current salary up to and terminating as of
December 31, 2015.

(ii) The Company will pay to Finn a retirement bonus equal to $375,000 (the
“Retirement Bonus”), less statutory deductions, which Retirement Bonus shall be
payable to Finn in quarterly installments in advance following the Retirement
Date, with the first installment to be paid within fifteen (15) days of the
Effective Date (as defined in the Release Agreement), the second installment on
or before April 15, 2016, the third installment on or before July 15, 2016, and
the final installment on or before October 15, 2016; provided, however, that
payment of the Retirement Bonus shall be conditioned upon Finn being generally
available to the Company at the Company’s reasonable request and subject to
reasonable advance notice for consulting on matters within the areas of his
expertise and knowledge relating to Company affairs for sixteen (16) hours per
month during the calendar year ending December 31, 2016. It is anticipated that
Finn will be able to provide these services in person when requested by the
Company but otherwise may provide them by phone and email. Notwithstanding the
foregoing, the Company and Finn acknowledge, accept and agree that Finn has
already committed to personal travel plans during the months of February, March
and April of 2016, and as such, it will be acceptable (and not a breach of this
Agreement) for him to satisfy his consulting obligations hereunder to the
Company during those months solely via email and/or phone. The Company agrees to
reimburse Finn for any travel, lodging or related expenses incurred in
connection with his provision of the consulting services described herein, all
such being subject to pre-approval by the Company in order to qualify for
reimbursement.

(iii) The Company will also pay to Finn his 2015 cash bonus, to be determined in
accordance with the Company’s prevailing compensation policies and procedures
(the “2015 Cash Bonus”), which 2015 Cash Bonus will be awarded and payable to
Finn, in one lump-sum payment, by no later than February 29, 2016 (assuming the
Effective Date has occurred) subject to approval of the 2015 Cash Bonus by the
Compensation Committee of the Company’s board of directors.

 

  (b) Equity Awards.

 

  (i)

Existing Options. The Company agrees that all vested options (the “Options”) to
purchase shares of Company common stock, par value $.001 per share (the “Common
Stock”) previously issued to Finn under the Plan or under any other Company plan
or arrangement (including, without limitation, the Company’s Amended and
Restated 2001 Incentive Plan) shall not terminate on the 90th day following the
Retirement Date but shall instead remain outstanding for the remaining life of
such Options; provided, however, that Finn acknowledges and agrees that (A) any
unexercised Options held following the 90th day following the Retirement Date
shall lose their status as incentive stock options (“ISOs”) within the meaning
of Section 422 of the Internal

 

2



--------------------------------------------------------------------------------

  Revenue Code of 1986, as amended, (the “Code”) and shall revert to
nonqualified stock options; and (B) he has been made aware of and understands
the ramifications to him of the change of status of his Options from ISOs to
non-qualified options.

 

  (ii) 2015 LTIP Award. Finn will be entitled to receive (if applicable) his
regular award of vested Common Stock (the “LTIP Stock”) for the year ended
December 31, 2015 under the Company’s Performance Long Term Incentive Plan (the
“LTIP”), with the amount of such LTIP Stock to be determined and issued in
accordance with the terms and provisions of the LTIP. Following the issuance (if
applicable) of the LTIP Stock to Finn as provided for above (which issuance
shall occur, if applicable, no later than March 31, 2016, assuming the Effective
Date has occurred), Finn shall no longer be entitled to any issuances or other
benefits under the LTIP.

 

  (iii) 2015 Equity Bonus. Finn will be entitled to receive his 2015 equity
award bonus, to be issued in the form of shares of Common Stock under the Plan,
with the amount thereof to be determined in accordance with the Company’s
prevailing compensation policies and procedures (the “2015 Equity Bonus”), which
2015 Equity Bonus will be awarded to Finn by no later than February 29, 2016
(assuming the Effective Date has occurred) following approval of the 2015 Equity
Bonus by the Compensation Committee of the Company’s board of directors. The
Company and Finn acknowledge and agree that the 2015 Equity Bonus has in past
periods been awarded as vesting restricted stock units (“RSUs”) under the Plan,
but in light of Finn’s retirement, the 2015 Equity Bonus will be awarded in the
form of a one-time issuance of fully vested shares of Common Stock under the
Plan, the number of which will be determined with reference to the restricted,
vesting RSUs that would have been issued to Finn for the 2015 Equity Bonus had
he not retired by dividing (A) the NPV (as defined below) of such restricted,
vesting RSUs by (B) the 30-day volume weighted average price of the Common Stock
(the “30-day VWAP”) as of the date of issuance of the 2015 Equity Bonus.

 

  (iv) Previously Awarded RSUs. Finn agrees that as of the Retirement Date, all
previously granted RSUs issued to him pursuant to the Plan which are unvested as
of the Retirement Date shall be terminated and of no further force and effect.
For the avoidance of doubt, such termination shall not apply to any RSUs which
by their terms vest prior to the Retirement Date. By no later than January 15,
2016 (assuming the Effective Date has occurred), and in consideration of the
termination of such unvested RSUs, the Company will award to Finn a one-time
issuance of fully vested shares of Common Stock under the Plan, the number of
which will be determined by dividing (A) the NPV of the terminated RSUs by
(B) the 30-day VWAP as of the Retirement Date (the “2015 Shares”).

 

3



--------------------------------------------------------------------------------

  (v) Net Issuance. Finn shall be entitled to the customary Company benefit
allowing for the “net issuance” by the Company of Common Stock underlying the
Options or Common Stock comprising the LTIP Stock, the Equity Bonus or the 2015
Shares in order to provide Finn the opportunity (on his own or through the
Company) to sell shares of Common Stock, the proceeds of which will be utilized
to pay Finn’s federal, state or local income or withholding tax liability.

 

  (vi) Definition of Net Present Value. As used in this Agreement, the term “Net
Present Value” means the net present value of a forgone (in the case of clause
(b)(iii) above) or terminated (in the case of clause (b)(iv) above) RSU,
calculated pursuant to the following formula:

                    PV

NPV =                     

                (1 + i)n

Where:

NPV = the net present value of the terminated or foregone RSUs on the valuation
date in question

PV = the present value of the terminated or foregone RSUs on the valuation date
in question assuming full vesting thereof, determined by multiplying the RSU in
question by the 30-day VWAP on the valuation date in question.

i = 8.95%, the agreed upon interest rate for one compounding (i.e., vesting)
period.

n = the number of compounding periods between the valuation date in question and
the vesting date of the subject RSU (i.e., either one, two or three vesting
years or days for partial years, as the case may be)

By way of example only, if the PV of a terminated or foregone RSU on the
valuation date in question is $100,000, and if such RSU had two years of vesting
remaining, the NPV would be:

$100,000

                    

(1 + 0.0895)2

= $100,000/1.1870103

= $84,245.27, it being agreed that in this calculation, all decimals shall be
rounded to the nearest cent.

 

  (c) Health Benefits. Finn will continue to receive coverage under the
Company’s medical, dental and FSA plans at his current elections and premium
rates through the Retirement Date. After the Retirement Date, Finn will be
eligible to elect continued health care coverage under the Company’s group
medical and dental insurance plan pursuant to COBRA, notice of which will be
provided under separate cover. All other benefits not expressly mentioned
herein, including, but not limited to, disability and life insurance benefits,
will end on the Retirement Date.

 

4



--------------------------------------------------------------------------------

  (d) Expense Reimbursement. Finn will receive payment for all approved and
outstanding expense reports owed in connection with appropriate business
expenses through the Retirement Date.

 

  (e) 401(k). Finn will be entitled to any Company 401(k) benefits in accordance
with the terms and conditions of the applicable Company plans (noting that any
401(k) deferrals and matching contributions will terminate as of the Retirement
Date in accordance with the terms and conditions of those plans).

 

  (f) D&O Coverage. For a period of six (6) years after the Retirement Date, the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to Finn
on terms that are no less favorable than the coverage provided to other
directors and similarly situated executives of the Company.

3. Release of Claims.

(a) In consideration of the mutual agreements and covenants herein contained, by
signing this Agreement, Finn knowingly and voluntarily releases and forever
discharges the Company and its parent corporation, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and their current and
former employees, attorneys, officers, directors and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as “Released Parties”), of and from
any and all claims, known and unknown, asserted or unasserted, which Finn has or
may have against the Company as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of (i) any claims, whether
statutory, common law, or otherwise, arising out of the terms or conditions of
his employment at the Company; (ii) any claims, whether statutory, common law,
or otherwise, arising out of the facts and circumstances of his employment and
the termination of his employment at the Company; (iii) any claims for breach of
contract, quantum meruit, unjust enrichment, breach of oral promise, tortuous
interference with business relations, injurious falsehood, defamation, negligent
or intentional infliction of emotional distress, invasion of privacy, and any
other common law contract and tort claims; (iv) any claims for unpaid or lost
benefits or salary, bonus, vacation pay, severance pay, or other compensation;
(v) any claims for attorneys’ fees, costs, disbursements, or other expenses;
(vi) any claims for damages or personal injury; (vii) any claims of employment
discrimination, harassment or retaliation, whether based on federal, state, or
local law or judicial or administrative decision; and (viii) any claims arising
under the Fair Labor Standards Act, 29 U.S.C.§ 201, et seq.; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (as amended); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, Pub. Law
No. 102-166; the National Labor Relations Act, 29 U.S.C. § 151, et seq.; the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Rehabilitation Act
of 1973, 29 U.S.C. § 701, et seq.; the Age Discrimination in Employment Act; the
Older Workers Benefit Protection Act; the Worker Adjustment and Retraining
Notification Act; the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001, et
seq., the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq., the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and/or any other federal, state
or local statute, law, ordinance, regulation or order, or the common law, or any
self-regulatory organization rule or regulation. The enumeration of specific
rights, claims, and causes of action being released should not be construed to
limit the general scope of this Release. It is the intent of Finn and the
Company that by this Release, Finn is giving up all rights, claims, and causes
of actions against the Released Parties which accrued prior to the effective
date hereof, whether or not he is aware of them and whether or not any damage or
injury has yet occurred. This release does not include either Party’s right to
enforce the terms of this Agreement. In connection with this release provision,
Finn does not waive his right to file a charge or participate in any proceeding
of any federal, state or local governmental agency, including the Equal
Employment Opportunity Commission, the National Labor Relations Board, and the
Securities and Exchange Commission. To the extent permitted by law, Finn agrees
that if such a claim is made, Finn shall not be entitled to recover any
individual monetary relief or other individual remedies should any
administrative agency pursue any claim on his behalf. Nothing in this Agreement
extinguishes any claims Finn may have: (i) against the Company for breach of
this Agreement; (ii) against any of the Released Parties for any claims arising
from events that occur following the Effective Date (as defined in the Release
Agreement); or (iii) related to the Company’s obligation, if any, to indemnify
Finn as an officer of the Company, including under any directors’ and officers’
liability policy maintained by the Company.

 

5



--------------------------------------------------------------------------------

(b) Additionally, on the Retirement Date or within three (3) business days
thereafter, Finn agrees to execute and deliver a Release Agreement in the form
attached as Exhibit A hereto containing a general release of claims co-extensive
and substantially similar with the release set forth above to include a release
of all claims through and including the Retirement Date (the “Release
Agreement”).

4. Affirmations. Finn hereby affirms that:

(a) he has not filed, caused to be filed, or presently is a party to any claim
against any Released Party;

(b) except for the payments and benefits provided for in this Agreement, he has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Finn may be entitled;

(c) he has been granted and received any and all leaves (paid or unpaid) to
which he may have been entitled during his employment, including any leave to
which he was entitled under the Family and Medical Leave Act or local leave or
disability accommodation laws;

(d) he has no known workplace injuries or occupational diseases;

(e) he has not been retaliated against for reporting any allegations of
wrongdoing by any Released Party, including any allegations of corporate fraud;

(f) this Agreement states fully all agreements, understandings, promises, and
commitments as between himself and the Company relating to the termination of
Finn’s employment;

(g) in deciding to sign this Agreement, he has not relied on any
representations, statements, agreements, understandings, promises, or
commitments that are not expressly set forth in this Agreement;

(h) he has reviewed this Agreement in its entirety;

(i) he has been afforded at least twenty-one (21) calendar days within which to
consider this Agreement and that he has, by this Agreement, been advised in
writing to consult with legal counsel before signing this Agreement;

 

6



--------------------------------------------------------------------------------

(j) should he choose to sign this Agreement before the expiration of twenty-one
(21) days, or chooses not to consult legal counsel, he does so freely and
knowingly, and waives any and all claims that such action or inaction would
affect the validity of this Agreement; and,

(k) any changes to this Agreement, whether material or immaterial, do not
restart the twenty-one (21) day period.

5. Confidentiality. Finn hereby ratifies and confirms the terms of the
Confidentiality Agreement and further represents and agrees that he will not
(except as required by law) disclose information regarding the specific terms of
this Agreement to anyone except his immediate family, or his attorneys,
accountants, or financial advisors as reasonably necessary. Finn also hereby
acknowledges and agrees that he will keep in strictest confidence and not
(except as required by law) disclose or disseminate in any manner any
non-public, confidential or proprietary information or materials of the Company
(whether received by Finn orally or in written or electronic form) that he has
learned or obtained during his service to the Company or that he may learn after
the date hereof or after the Retirement Date. Notwithstanding the foregoing,
nothing in this Agreement shall be construed to prohibit Finn from reporting
conduct to, providing truthful information to or participating in any
investigation or proceeding conducted by any federal or state government agency
or self-regulatory agency

6. Cooperation. By signing this Agreement, Finn agrees that, for a period of six
(6) years after the Retirement Date, he will, at the Company’s expense,
cooperate fully with the Company and its officers, directors, employees, agents
and legal counsel in connection with any claim, complaint, charge, suit or
action previously or hereafter asserted or filed by or against the Company or
any of the Released Parties of the Company which relates to, arises out of or is
connected directly or indirectly with (i) Finn’s service as an officer of the
Company, or (ii) any other relationship or dealings between Finn and the Company
or any of the Company’s Released Parties. Finn’s cooperation with the Company
shall continue throughout the pendency of any such claim, complaint, charge,
suit or action. Further, Finn agrees that, in the event that he is subject to a
valid and enforceable subpoena or court order that compels his testimony at a
trial, hearing or deposition concerning his relationship with the Company or any
other matter relating to the Company or any of the Company’s Released Parties,
he will inform the President of the Company in writing within forty-eight
(48) hours of his becoming aware that he is required to testify and will
reasonably cooperate with the Company in minimizing any disclosure by Finn of
any confidential or proprietary information of the Company. Finn expressly
agrees that, to the extent permitted by applicable law or court order, he will
continue to cooperate with the Company in accordance with this Section after
receiving said subpoena or court order. No part of this Agreement will abrogate
Finn’s obligation to provide truthful testimony under oath.

7. No Disparagement. Neither the Company or the Company Released Parties, on the
one hand, nor Finn (either directly or indirectly), on the other hand, shall
make any communications, whether written, electronic, oral, or otherwise, to any
other person or entity, including, but not limited to any publications and any
website postings or blogs, which denigrate, defame, damage the reputation of, or
otherwise cast aspersions upon each other, or their respective products,
services, reputation, business and manner of doing business.

8. No Modifications; Entire Agreement. This Agreement cannot be changed or
terminated verbally, and no modification or waiver of any of the provisions of
this Agreement will be effective unless it is in writing and signed by both
parties. This Agreement sets forth the entire and fully integrated understanding
between the parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein.

 

7



--------------------------------------------------------------------------------

9. Governing Law. The parties agree that this Agreement is to be governed by and
construed in accordance with the laws of the State of North Carolina.

10. Revocation. Finn may revoke this Agreement for a period of seven
(7) calendar days following the day he executes this Agreement. In order to
revoke this Agreement, Finn must state his desire to revoke in writing and
e-mail said writing to the Company’s attorney, Lawrence A. Rosenbloom, Esq.,
Ellenoff Grossman & Schole LLP, at lrosenbloom@egsllp.com, on or before the
seventh (7th) day after execution. Additionally, a confirmation of said
revocation must be mailed, post-marked on or before the seventh day after
execution, to the Company’s attorney, Lawrence A. Rosenbloom, Esq., Ellenoff
Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New York, NY
10105. If the last day of the revocation period is a Saturday, Sunday, or legal
holiday, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

11. Miscellaneous.

(a) This Agreement and all items granted to Finn hereunder are intended to
comply with, or otherwise be exempt from, Section 409A of the Code. This
Agreement shall be interpreted and construed in a manner consistent with
Section 409A of the Code. Should any provision of this Agreement, or any other
agreement or arrangement contemplated hereby be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Company, and without the consent of Finn, in such
manner as the Company determines to be necessary or appropriate to comply with,
or to effectuate an exemption from, Section 409A of the Code.

(b) Should any portion, term or provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the validity or
the remaining portions, terms and provisions shall not be affected thereby, and
the illegal, invalid or unenforceable portion, term or provision shall be deemed
not to be part of this Agreement, except that should the general release
language be found to be illegal or unenforceable, Finn agrees to execute a
binding replacement release.

(c) The parties agree that the failure of a party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.

(d) This Agreement shall inure to the benefit of and shall be binding upon Finn,
his heirs, administrators, representatives, and executors, and upon the
successors and assigns of the Company. Finn may not (except by operation of law
upon his death) assign or delegate his rights or obligations under this
Agreement without the written consent of the Company. The Company’s payment
obligations to Finn set forth in Section 2 shall survive his death or disability
prior to the Retirement Date and, in the event of his death, will be paid to his
heirs and assigns as applicable.

(e) The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement.

(f) This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same agreement. Facsimile or PDF reproductions of original signatures shall be
deemed binding for the purpose of the execution of this Agreement.

 

8



--------------------------------------------------------------------------------

FINN ACKNOWLEDGES THAT HE HAS HAD OVER TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT WHICH CONTAINS A GENERAL RELEASE AND HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO HIS SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS CONTAINED HEREIN, FINN FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES.

IN WITNESS WHEREOF, the parties have executed this Retirement Agreement as of
the dates set forth below.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:   /s/ Mark A. Sirgo  

Mark A. Sirgo

President and CEO

Date:   12/16/2015 /s/ Andrew L. Finn Andrew L. Finn Date:   12/16/2015

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This RELEASE AGREEMENT (the “Release Agreement”) is entered into this 1st day of
January, 2016 by and between BioDelivery Sciences International, Inc., (the
“Company”), and Andrew L. Finn, his heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“Finn”). The Company and Finn are hereinafter collectively referred to as the
“Parties.”

WHEREAS, the Parties previously entered into a Retirement Agreement, dated
December 16, 2015 (the “Retirement Agreement”), detailing the terms of Finn’s
separation from the Company (capitalized terms used herein and not defined
herein shall have the respective meanings set forth in the Retirement
Agreement);

WHEREAS, this Release Agreement formed part of the Retirement Agreement, was
expressly incorporated therein, and was attached as Exhibit A to the Retirement
Agreement; and

WHEREAS, pursuant to the Retirement Agreement, Finn agreed to execute and
deliver to the Company this Release Agreement containing a release of claims
co-extensive and substantially similar with the release set forth in Retirement
Agreement, to include the period between the execution of the Retirement
Agreement and the Retirement Date.

NOW THEREFORE, for good and valuable consideration, including but not limited to
the payments and benefits detailed under Section 2 of the Retirement Agreement,
the provision of which is conditioned on Finn’s signing, returning and not
revoking this Release Agreement, the Parties hereby agree to the following:

1. Finn will maintain the terms of this Release Agreement confidential to the
extent practicable and as permitted by law; provided, however, that (a) Finn may
disclose the terms of this Agreement to Finn’s immediate family members and to
Finn’s attorneys, accountants, financial or tax advisors, and (b) nothing in
this Section 1 is intended to prohibit Finn from providing truthful information
to any governmental agency, arbitrator, or court, or to otherwise testify
truthfully under oath, as required by law or to the extent necessary to enforce
the terms of this Agreement.

2. In consideration of the terms hereof, Finn, agrees to and does waive any and
all claims Finn may have for employment by the Company. Finn knowingly and
voluntarily releases and forever discharges the Company and its affiliates,
divisions, predecessors, insurers, successors and assigns, and their current and
former partners, employees, attorneys, officers, directors and agents thereof,
both individually and in their business capacities, and their employee benefit
plans and programs and their administrators and fiduciaries (collectively
referred to throughout the remainder of this Agreement as the “Released
Parties”), of and from any and all claims, known and unknown, asserted or
unasserted, which Finn has or may have against the Releasees as of the date of
execution of this Agreement, including, but not limited to, any alleged
violation of (i) any claims, whether statutory, common law, or otherwise,
arising out of the terms or conditions of his employment or partnership at the
Company; (ii) any claims, whether statutory, common law, or otherwise, arising
out of the facts and circumstances of his employment and the termination of his
employment at the Company; (iii) any claims for breach of contract, quantum
meruit, unjust enrichment, breach of oral promise, tortious interference with
business relations, injurious falsehood, defamation, negligent or intentional
infliction of emotional distress, invasion of privacy, and any other common law
contract and tort claims; (iv) any claims for unpaid or lost benefits or salary,
bonus, vacation pay, severance pay, or other compensation; (v) any claims for
attorneys’ fees, costs, disbursements, or other expenses; (vi) any claims for

 

10



--------------------------------------------------------------------------------

damages or personal injury; (vii) any claims of employment discrimination,
harassment or retaliation, whether based on federal, state, or local law or
judicial or administrative decision; and (viii) any claims arising under the
Fair Labor Standards Act, 29 U.S.C.§ 201, et seq.; Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e, et seq. (as amended); the Civil Rights Act of
1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, Pub. Law No. 102-166; the
National Labor Relations Act, 29 U.S.C. § 151, et seq.; the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. §
701, et seq.; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Worker Adjustment and Retraining Notification Act;
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1001, et seq., the
Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq., the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and/or any other federal, state or
local statute, law, ordinance, regulation or order, or the common law, or any
self-regulatory organization rule or regulation. Finn acknowledges that he has
received any and all leaves (paid or unpaid) to which he may have been entitled
during his employment. The enumeration of specific rights, claims, and causes of
action being released should not be construed to limit the general scope of this
Release. It is the intent of Finn and the Company that by this Release, Finn is
giving up all rights, claims, and causes of actions against the Releasees which
accrued prior to the effective date hereof, whether or not he is aware of them
and whether or not any damage or injury has yet occurred. This release does not
include either Party’s right to enforce the terms of this Agreement. In
connection with this release provision, Finn does not waive his right to file a
charge or participate in any proceeding of any federal, state or local
governmental agency, including the Equal Employment Opportunity Commission, the
National Labor Relations Board, and the Securities and Exchange Commission. To
the extent permitted by law, Finn agrees that if such a claim is made, Finn
shall not be entitled to recover any individual monetary relief or other
individual remedies should any administrative agency pursue any claim on his
behalf. Nothing in this Release Agreement extinguishes any claims Finn may have:
(i) against the Company for breach of the Retirement Agreement; (ii) against any
of the Released Parties for any claims arising from events that occur following
the Effective Date; or (iii) related to the Company’s obligation, if any, to
indemnify Finn as an officer of the Company, including under any directors’ and
officers’ liability policy maintained by the Company.

3. Finn acknowledges that before entering into this Agreement, Finn has had the
opportunity to consult with any attorney. Finn further acknowledges that he has
entered into this Agreement of his own free will, and that no promises or
representations have been made to him by any person to induce him to enter into
this Agreement other than the express terms set forth herein. Finn further
acknowledges that he has read this Agreement and understands all of its terms,
including the waiver and release of claims set forth in Section 2 above. Finn
further acknowledges that he has been afforded 21 days or more to consider this
Agreement before signing and returning it.

4. Finn must sign this Release Agreement and return it to the Company’s
President on the Retirement Date or within three (3) business days thereafter.
Under no circumstances is Finn to return the Release Agreement to the Company’s
President or sign the Release Agreement prior to the Retirement Date.

5. Finn may revoke his acceptance of this Release Agreement for a period of
seven (7) calendar days following the day he executes this Release Agreement. In
order to revoke this Release Agreement, Finn must state his desire to revoke in
writing and, on or before the seventh day after execution, e-mail said writing
to the Company’s Attorney, Lawrence A. Rosenbloom, Esq., at
lrosenbloom@egsllp.com. Additionally, a confirmation of said revocation must be
mailed, post-marked on or before the seventh day after execution, to Lawrence A.
Rosenbloom, Esq., Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas,
11th Floor, New York, NY 10105. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday, then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.

 

11



--------------------------------------------------------------------------------

6. The “Effective Date” of this Release Agreement shall be the eighth
(8th) business day after Finn’s execution hereof.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

FINN ACKNOWLEDGES THAT HE HAS HAD OVER TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT WHICH CONTAINS A GENERAL RELEASE AND HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO HIS SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS CONTAINED HEREIN, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES.

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of the
dates set forth below.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:      

Mark A. Sirgo

President and CEO

Date:       Andrew L. Finn Date:    

 

13